                IN THE UNITED STATES DISTRICT COURT
           FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                        CHARLOTTE DIVISION
 DUKE ENERGY CAROLINAS LLC,

                  Plaintiff and Counter-
                  defendant,

 v.                                                   Civil Action No. 3:19-cv-515-MOC-DSC
 NTE CAROLINAS II LLC, NTE
 CAROLINAS II HOLDINGS LLC and NTE
 ENERGY LLC,

                  Defendants and
                  Counterclaimants.


                           SUPPLEMENTAL PROTECTIVE ORDER

          This Order is a supplement (“Supplemental Protective Order”) to the existing Stipulated

Protective Order on Confidentiality (“Confidentiality Agreement”) (Doc. No. 49), adding

Attorneys’ Eyes Only protection for confidential commercial information. This Court finds that

good cause supports entry of this Supplemental Protective Order and that justice so requires.

Now therefore IT IS ORDERED:

          1.     Terms: The defined terms in the Confidentiality Agreement are incorproated

herein.

          2.     Confidential - Attorneys’ Eyes Only: Information will be designated as

“Confidential - Attorneys’ Eyes Only” when a party, in good faith, believes that the information

and/or documents being produced will reveal confidential commercial information, which is

proprietary information that provides a financial or competitive advantage when kept secret and

results in financial or competitive harm when disclosed. Confidential commercial information

includes customer lists and information; financial, marketing, cost, and revenue information that

reveals a party’s current or future pricing or negotiating strategy concerning the sale of wholesale

electricity (including past information indicative of current strategy); current or future pricing


113144143v1
       Case 3:19-cv-00515-MOC-DSC Document 57 Filed 02/03/21 Page 1 of 5
information (including past information indicative of current pricing); current or future cost and

revenue information (including forecasts and past information indicative of current costs and

revenues); information disclosing the substance of contract negotiations with customers; and

communications reflecting any Confidential – Attorneys’ Eyes Only information as it is defined

in this Paragraph 2.

         3.    Disclosure of Confidential – Attorneys’ Eyes Only Information: Documents

designated as “Confidential - Attorneys’ Eyes Only” shall not be disclosed or made available to

any person except for the attorneys of record for the parties to this litigation, their paralegals or

other employees, and retained experts or consultants who are Qualified Persons, contract

attorneys, vendors providing litigation support and/or database services to the parties or the

parties’ counsel.

         4.    Adoption of Provisions from the Protective Order: Paragraphs 3, 5, 8-11,13-

14, 16, and 18 of the Confidentiality Agreement shall apply to and govern Confidential –

Attorneys’ Eyes Only information in the same manner as they apply to and govern Confidential

information. Accordingly, Confidential Material shall include documents marked with the words

“Confidential - Attorneys’ Eyes Only.”

         5.    Subpoenaed Docuemts: Paragrah 7 of the Confidentiliaty Agrement is repealed

and replaced with this pargraph. Copies of documents or other materials received from third

parties pursuant to subpoenas (“Third-Party Documents”) shall, within five business days of the

receipt of the Third-Party Documents, be furnished by receiving counsel to opposing counsel at

opposing counsel’s (or his/her client’s) expense. Opposing counsel and/or his/her client shall,

within ten business days of the Third-Party Documents being received, advise counsel, in

writing, if any of the Third-Party Documents are to be designated “Confidential” or



                                                   2
113144143v1
       Case 3:19-cv-00515-MOC-DSC Document 57 Filed 02/03/21 Page 2 of 5
“Confidential – Attorneys’ Eyes Only.” Third-Party Documents shall not be provided to any

persons other than those designated in Paragraph 3 of this Supplemental Protective Order until

either (a) such counsel is advised by opposing counsel, pursuant to this paragraph, if any of the

Third-Party Documents are to receive a “Confidential” or “Confidential – Attorneys’ Eyes Only”

designation or (b) ten business days from the date the Third-Party Documents are received by

opposing counsel, whichever occurs first.

         6.    Updated Acknowledgement: An updated acknowledgement, reflecting the

terms of this Supplemental Protective Order, is attached hereto as Exhibit A.

         7.    Other Provisions: The remaining provisions in the Confidentiality Agreement

shall operate unchanged except to the extent that such operation would interfere with Paragraphs

1-3 of this Supplemental Protective Order.

         SO ORDERED.

                                Signed: February 3, 2021




                                                  3
113144143v1
       Case 3:19-cv-00515-MOC-DSC Document 57 Filed 02/03/21 Page 3 of 5
                               EXHIBIT A




113144143v1
       Case 3:19-cv-00515-MOC-DSC Document 57 Filed 02/03/21 Page 4 of 5
                IN THE UNITED STATES DISTRICT COURT
           FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                        CHARLOTTE DIVISION
 DUKE ENERGY CAROLINAS, LLC,

                 Plaintiff,

 v.                                                        Civil Action No. 3:19-cv-515
 NTE CAROLINAS II, LLC, NTE
 CAROLINAS II HOLDINGS, LLC, and NTE
 ENERGY LLC,

                 Defendants.



 ACKNOWLEDGEMENT OF RECEIPT OF CONFIDENTIALITY AGREEMENT AND
              AGREEMENT TO BE BOUND THEREBY

         I acknowledge receipt of a copy of the Confidentiality Agreement and the Supplemental

Protective Order between the parties to this litigation and I agree to be bound by their terms with

respect to any Confidential Material, as defined therein, provided to me pursuant to same. I

acknowledge that I have read the Confidentiality Agreement and Supplemental Protective Order

and understand their terms and consent to the personal jurisdiction of the United States District

Court for the Western District of North Carolina, solely with regard to any matter specifically

related to or arising out of my receipt and review and/or use of Confidential Material provided to

me pursuant to the Confidentiality Agreement and Supplemental Protective Order.



Date                                                 Print Name



                                                     Signature




113144143v1
       Case 3:19-cv-00515-MOC-DSC Document 57 Filed 02/03/21 Page 5 of 5
